Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September
[  ], 2015, is made and entered into by and among Remark Media, Inc., a Delaware
corporation (the “Company”), each of the parties listed as Subscribers on the
signature page hereto (each, a “Subscriber” and collectively, the “Subscribers”,
and the Company and the Subscribers are each a “Party”, and collectively, the
“Parties”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Subscription Agreement (as defined
below).
 
RECITALS
 
WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
of dated as of the date hereof (the “Subscription Agreement”), pursuant to
which, upon the terms and subject to the conditions set forth in the
Subscription Agreement, the Subscribers will receive certain securities of the
Company as inducement for the Subscribers to enter into that certain Financing
Agreement, dated as of the date hereof, by and among the Company and certain of
its subsidiaries, as borrowers, certain subsidiaries of the Company, as
guarantors, the lenders from time to time party thereto, and MGG Investment
Group, LP. (“MGG”), as administrative agent for the lenders thereunder, and as
collateral agent for the lenders thereunder; and
 
WHEREAS, as a condition to the Closing, the Company and the Subscribers agreed
to enter into this Agreement to provide for, among other things, certain
registration rights with respect to certain securities of the Company, as set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1           Capitalized terms used herein and not otherwise defined
shall have the definitions ascribed to such terms in the Subscription Agreement.
For purposes of this Agreement:
 
(a)           “Advice” has the meaning set forth in Section 2.4.
 
(b)           “Board” means the Company’s Board of Directors.
 
(c)           “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(e)           “Form S-1” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
(f)           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
 
(g)           “Holder” means any holder of Registrable Securities who is a party
to this Agreement.
 
(h)           “Initial Shares” means 130% of the shares of Common Stock issuable
upon exercise of the Warrants issued to the Subscribers at Closing.
 
(i)           “Lead Investor” means MGG Specialty Finance Fund LP.
 
(j)           “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision of such governmental agency.
 
(k)           “Prospectus” means a prospectus forming a part of the Registration
Statement.
 
(l)           “Registrable Securities” means the Shares, as well as any
securities issued as a dividend or other distribution with respect to, or in
exchange or in replacement of, the Shares; excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which the applicable
rights under this Agreement are not assigned pursuant to Section 3.1, and
excluding for purposes of Article II any Shares for which registration rights
have terminated pursuant to Section 2.7 of this Agreement.
 
(m)         “Registration Period” has the meaning set forth in Section 2.1(a).
 
(n)          “Registration Statement” has the meaning set forth in Section
2.1(a).
 
(dd)       “Required Holders” means the holders of at least a majority of the
Registrable Securities and shall include the Lead Investor so long as the Lead
Investor or any of its Affiliates holds any Registrable Securities.
 
(o)          “Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
 
(p)          “SEC” means the Securities and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
(q)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
(r)           “Shares” means the Initial Shares and the Subsequent Shares.
 
(s)          “Subsequent Shares” means any shares of Common Stock issuable in
accordance with the Put Option provided under Section 4 of the Warrants.
 
(t)           “Warrants” means the warrants to purchase Common Stock to be
issued to the Subscribers upon the terms and subject to the conditions set forth
in the Subscription Agreement.
 
ARTICLE II
 
REGISTRATION RIGHTS
 
Section 2.1            Registration.
 
(a)           The Company, at its sole cost and expense, shall prepare and file
with the SEC a registration statement on Form S-3 (or on Form S-1 if the Company
is then ineligible to use Form S-3) pursuant to Rule 415 under the Securities
Act (a “Registration Statement”) covering the resale of the Initial Shares as
soon as reasonably practicable following the Closing Date, but in no event later
than forty-five (45) days thereafter.  The Company shall use its reasonable best
efforts:  (i) to cause such Registration Statement to be declared effective by
the SEC promptly after filing; and (ii) to maintain the effectiveness of such
Registration Statement until the earlier of such time that all of the
Registrable Securities covered thereby (x) have been sold by the Holders or (y)
are permitted to be sold by each Holder without volume or manner-of- sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144 (the
“Registration Period”).
 
(b)           The Company, at its sole cost and expense, shall prepare and file
with the SEC a Registration Statement covering, or amend an existing
Registration Statement to cover, the resale of any Subsequent Shares (if any),
as soon as reasonably practicable following their issuance, but in no event
later than forty-five (45) days thereafter.  The Company shall use its
reasonable best efforts:  (i) to cause such Registration Statement or
post-effective amendment to be declared effective by the SEC promptly after
filing; and (ii) to maintain the effectiveness of such Registration Statement
until the end of the Registration Period with respect to such Subsequent Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, in the event the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities by, or on behalf of,
the Company, or in any other manner, such that the Staff or the SEC do not
permit such Registration Statement to become effective and used for resales in a
manner that does not constitute such an offering and that permits the continuous
resale at the market by the Holders participating therein (or as otherwise may
be acceptable to each Holder) without being named therein as an “underwriter,”
then the Company shall reduce the number of shares to be included in such
Registration Statement by all Holders until such time as the Staff and the SEC
shall permit such Registration Statement to become effective as aforesaid. In
making such reduction, the Company shall reduce the number of shares to be
included by all Holders on a pro rata basis (based upon the number of
Registrable Securities otherwise required to be included for each Holder) unless
the inclusion of shares by a particular Holder or a particular set of Holders
are resulting in the Staff or the SEC’s “by or on behalf of the Company”
offering position, in which event the shares held by such Holder or set of
Holders shall be the only shares subject to reduction (and if by a set of
Holders on a pro rata basis by such Holders or on such other basis as would
result in the exclusion of the least number of shares by all such Holders). In
addition, in the event that the Staff or the SEC requires any Holder seeking to
sell securities under a Registration Statement filed pursuant to this Agreement
to be specifically identified as an “underwriter” in order to permit such
Registration Statement to become effective, and such Holder does not consent to
being so named as an underwriter in such Registration Statement, then, in each
such case, the Company shall reduce the total number of Registrable Securities
to be registered on behalf of such Holder, until such time as the Staff or the
SEC does not require such identification or until such Holder accepts such
identification and the manner thereof. In the event of any reduction in
Registrable Securities pursuant to this paragraph, an affected Holder shall have
the right to require, upon delivery of a written request to the Company signed
by such Holder, the Company to file a registration statement within twenty (20)
days of such request (subject to any restrictions imposed by Rule 415 or
required by the Staff or the SEC) for resale by such Holder in a manner
acceptable to such Holder, and the Company shall following such request cause to
be and keep effective such registration statement in the same manner as
otherwise contemplated in this Agreement for registration statements hereunder,
in each case until the end of the Registration Period with respect to such
Registrable Securities or until such Holder agrees to be named as an underwriter
in any such Registration Statement in a manner acceptable to such Holder as to
all Registrable Securities held by such Holder and that have not theretofore
been included in a Registration Statement under this Agreement (it being
understood that the special demand right under this sentence may be exercised by
an Holder multiple times and with respect to limited amounts of Registrable
Securities in order to permit the resale thereof by such Holder as contemplated
above).
 
Section 2.2            Registration Procedures.  In connection with the
registration of any Registrable Securities, the Company shall, as soon as
reasonably practicable:
 
(a)           Prepare and file with the SEC such pre-effective and
post-effective amendments and supplements to the Registration Statement and the
Prospectus used in connection with the Registration Statement, and/or file such
reports under the Exchange Act, as may be necessary to cause the Registration
Statement to become effective, to keep the Registration Statement continuously
effective during the Registration Period and ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading, and as may otherwise be
required or applicable under, and to comply with the provisions of, the
Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the Registration Period.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Furnish to each Holder such number of copies of the Prospectus,
and each amendment or supplement thereto, in conformity with the requirements of
the Securities Act, and such other documents as the Holders may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by it.
 
(c)           Notify each Holder:  (i) when a Prospectus or any Prospectus
supplement or post-effective amendment is proposed to be filed and, with respect
to any post-effective amendment, when the same has become effective, except for
any filing to be made solely to incorporate by reference a Current Report on
Form 8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be
filed with the SEC; (ii) of any request by the SEC, or any other federal or
state governmental authority, for amendments or supplements to a Registration
Statement or a Prospectus or for additional information; (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and (v) of the occurrence of any event or
circumstance that makes any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, Prospectus or documents so that, in the
case of a Registration Statement or the Prospectus, as the case may be, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
the Company.
 
(d)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, any order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, promptly.
 
(e)           If requested by any of the Holders, (i) incorporate in a
Prospectus supplement or post-effective amendment such information as such
Holders reasonably request be included therein regarding such Holders or the
plan of distribution of the Registrable Securities and (ii) make all required
filings of the Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of such matters to be
incorporated in such Prospectus supplement or post-effective amendment;
provided, however, that the Company shall not be required to take any action
pursuant to this Section 2.2(e) that would, in the opinion of counsel to the
Company, violate applicable law.
 
(f)           Upon the occurrence of any event contemplated by Section 2.2(c),
prepare and deliver to the Holders any required supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the Prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document,
including such reports as may be required to be filed under the Exchange Act, so
that, as thereafter delivered, the Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Use its reasonable best efforts to cause all Registrable
Securities, the resale of which is registered under cover of the Registration
Statement, to be listed on the NASDAQ Capital Market or such other securities
exchange or automated quotation system, if any, as is then the principal
securities exchange or automated quotation system on which the Common Stock is
then listed.
 
(h)           Use its reasonable best efforts to cause all Registrable
Securities registered by the Registration Statement to be registered or
qualified under the securities or “blue sky” laws of such states as the Holders
shall reasonably request; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or to
subject itself to any material tax in any such jurisdiction where it is not then
so subject.
 
(i)            Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
pursuant to the Registration Statement free of any restrictive legends and in
such denominations and registered in such names as the Holders may reasonably
request, a reasonable period of time prior to sales of the Registrable
Securities pursuant to the Registration Statement.
 
(j)            Neither the Company nor any Subsidiary or Affiliate thereof shall
identify any Holder as an underwriter in any public disclosure or filing with
the SEC, the Principal Market or any Eligible Market and any Holder being deemed
an underwriter by the SEC shall not relieve the Company of any obligations it
has under this Agreement or any other Transaction Document (as defined in the
Subscription Agreement).
 
Section 2.3            Obligation to Furnish Information.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Agreement with respect to the Registrable Securities of a
Holder that such Holder shall have furnished to the Company such information
regarding it, the Registrable Securities held by it, and the intended method of
disposition of such Registrable Securities as the Company shall reasonably
request and as shall be required in connection with the action to be taken by
the Company.
 
Section 2.4            Delay or Suspension of Registration Statement.  Upon
receipt of any notice from the Company to the Holders of the existence of any
fact of the kind described in Section 2.2(c)(v), each Holder shall forthwith
discontinue disposition of Registrable Securities until such Holder’s receipt of
copies of a supplemented or amended Prospectus contemplated by Section 2.2(f),
or until it is advised in writing (the “Advice”) by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder shall deliver to the Company (at the
sole expense of the Company) all copies, other than permanent file copies then
in each Holder’s possession, of the Prospectus current at the time of receipt of
such notice.  In the event the Company shall give any such notice, the
Registration Period shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to Section
2.2(c)(v) to and including the date when the Holders shall have received the
copy of the supplemented or amended prospectus contemplated by Section 2.2(f) or
the Advice.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.5            Expenses of Registration.  All expenses incurred in
connection with the registration pursuant to Section 2.1 (excluding any
underwriters’ discounts and commissions and fees and disbursements of counsel
for the Holders), including, without limitation all registration and
qualification fees, and fees and disbursements of counsel and accountants for
the Company, shall be borne solely by the Company.
 
Section 2.6            Indemnification.
 
(a)           To the fullest extent permitted by law, the Company shall, and
hereby does, indemnify and hold harmless each Holder, each director, officer,
manager, partner, member, employee, representative and agent of each Holder, and
each person, if any, who controls each Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) (a “Controlling
Person”), against any losses, claims, damages or liabilities, joint or several,
to which they may become subject under the Securities Act and applicable state
securities laws insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, including any preliminary Prospectus or final Prospectus
or any amendments or supplements thereto or in any qualification of the offering
under the securities or other “blue sky” laws of any jurisdiction in which
Registrable Securities are offered (“Blue Sky Filing”), (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances, or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration; and shall reimburse each such Person for any legal or other
expenses reasonably incurred by him in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
claim.  The indemnity agreement contained in this Section 2.6 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed) nor shall the
Company be liable to a Holder or Controlling Person of such Holder for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon an untrue statement or an alleged untrue statement or omission or
alleged omission made in connection with the Registration Statement, preliminary
Prospectus, final Prospectus, or amendments or supplements thereto or Blue Sky
Filing, in reasonable reliance upon and in conformity with information furnished
by such Holder in writing expressly for use in connection with such registration
by or on behalf of such Holder or Controlling Person of such Holder.
 
(b)           To the fullest extent permitted by law, each Holder shall
indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the Registration Statement, each Controlling Person of
the Company, and any underwriter for the Company (as defined in the Securities
Act), against any losses, claims, damages or liabilities, joint or several, to
which the Company or any such director, officer, Controlling Person or
underwriter may become subject, under the Securities Act and applicable state
securities laws, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, including any preliminary Prospectus or final Prospectus
or any amendments or supplements thereto or in any Blue Sky Filing, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, preliminary Prospectus or final
Prospectus or any amendments or supplements thereto or Blue Sky Filing, in
reasonable reliance upon and in conformity with information furnished by such
Holder or Controlling Person of such Holder in writing expressly for use in
connection with such registration.  The indemnity agreement contained in this
Section 2.6 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld,
conditioned or delayed).
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           In no event shall the liability of any Holder under Section 2.6(b)
be greater than the dollar amount of the net proceeds received by such Holder
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
(d)           Promptly after receipt by an indemnified party under this Section
2.6 of notice of the commencement of any action or actual knowledge of a claim
that would, if asserted, give rise to a claim for indemnity hereunder, such
indemnified party shall, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.6, notify the indemnifying party in
writing of the commencement thereof or knowledge thereof and the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with qualified counsel.  The
failure to notify an indemnifying party promptly of the commencement of any such
action or of the knowledge of any such claim, only if materially and
demonstrably prejudicial to its ability to defend such action, shall relieve
such indemnifying party of liability to the indemnified party under this Section
2.6 to the extent of such prejudice, but the omission so to notify the
indemnifying party shall not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.6.
 
(e)           If the indemnification provided for in this Section 2.6 is for any
reason, other than pursuant to the terms thereof, held to be unavailable to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the statements or omissions that resulted
in such losses, claims, damages, liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations.  The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 2.6(e) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above in this
Section 2.6(e).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this Section 2.6(e) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim, but shall be subject, in
the case of a Holder, to the limitation of Section 2.6(c) above.  No Person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any person who was not
also guilty of such fraudulent misrepresentation.  No Party shall be liable for
contribution with respect to any loss, claim, damage, liability, or action if
such settlement is effected without the prior written consent of such Party,
which consent shall not be unreasonably withheld, conditioned or delayed.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.7            Termination.  The registration rights under Article II of
this Agreement shall terminate upon expiration of the applicable Registration
Period, provided that the rights and obligations of the Parties pursuant to
Section 2.6 shall survive such termination.
 
Section 2.8            Rule 144.  The Company shall use its reasonable best
efforts to file the reports required to be filed by it under the Exchange Act in
a timely manner and, if at any time the Company is not required to file such
reports, it shall, upon the request of any Holder, use its reasonable best
efforts to make publicly available other information so long as is necessary to
permit sales pursuant to Rule 144.  The Company shall take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable such Holder to sell Registrable Securities without registration
under the Securities Act pursuant to the exemption provided by Rule 144 under
the Securities Act.  Upon the request of any Holder, the Company shall deliver
to the Holders a written statement as to whether it has complied with such
information requirements.
 
Section 2.9            Grant of Other Registration Rights.  From time to time,
the Company may grant registration rights to any other holder or prospective
holder of any of the capital stock of the Company.  Notwithstanding the
foregoing, in no event shall the Company include any securities other than
Registrable Securities and the securities issued and issuable pursuant to the
Unit Purchase Agreement on any Registration Statement without the prior written
consent of the Required Holders.
 
ARTICLE III
 
MISCELLANEOUS.
 
Section 3.1            Assignment; No Third Party Beneficiaries.
 
(a)           This Agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company in whole or in
part.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The rights under this Agreement shall be automatically assignable
by the Holders to any transferee of all or any portion of such Holder’s
Registrable Securities if:  (i) the Holder agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act or applicable state securities laws; (iv) at
or before the time the Company receives the written notice contemplated by
clause (ii) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Subscription Agreement.
 
(c)           This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the Holders, the permitted assigns and its
successors and the permitted assigns of the Holders.
 
(d)           This Agreement shall not confer any rights or benefits on any
Persons that are not Parties hereto, other than as expressly set forth in this
Agreement.
 
Section 3.2            Further Assurances.  Upon the reasonable request of the
Company, each Subscriber will execute and deliver, or cause to be executed and
delivered, all further documents and instruments and take all further action as
may be reasonably necessary in order to satisfy its obligations under this
Agreement.  Each Subscriber will not, directly or indirectly, take any action
that would make any representation or warranty of such Subscriber contained
herein untrue or incorrect in any material respect or that would reasonably be
expected to have the effect of preventing or materially delaying such Subscriber
from performing any of such Subscriber’s obligations under this Agreement.
 
Section 3.3            Governing Law; Venue.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.4            Counterparts.  This Agreement may be executed in multiple
counterparts (including by means of electronically mailed or telecopied
signature pages), any one of which need not contain the signatures of more than
one Party, but all such counterparts taken together shall constitute one and the
same instrument.
 
Section 3.5            Notices.  All notices, demands and other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given (a) when personally
delivered, (b) when transmitted via telecopy (or other facsimile device) mail to
the number set out in Section 6.3 of the Subscription Agreement if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (c) when transmitted via electronic mail to
the email address set out in Section 6.3 of the Subscription Agreement, (d) the
day following the day (except if not a business day then the next business day)
on which the same has been delivered prepaid to a reputable national overnight
air courier service or (e) the third business day following the day on which the
same is sent by certified or registered mail, postage prepaid.  Notices, demands
and communications, in each case to the respective Parties, shall be sent to the
applicable address set forth in the Notices section of the Subscription
Agreement, unless another address has been previously specified in writing.
 
Section 3.6            Amendment and Waiver.  Except as otherwise expressly
provided in this Agreement, any provision of this Agreement may be amended or
waived only in a writing signed by the Company and the Required Holders.  No
waiver of any provision under this Agreement or any breach or default under this
Agreement shall extend to or affect in any way any other provision or prior or
subsequent breach or default.
 
Section 3.7            Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
 
Section 3.8            Entire Agreement.  This Agreement and the other
Transaction Documents contain the complete agreement between the Parties and
supersede any prior understandings, agreements or representations by or between
the Parties, written or oral, which may have related to the subject matter
hereof and thereof in any way.
 
Section 3.9            Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any Party under this Agreement, upon any
breach or default of any other Party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, whether under this
Agreement or by law or otherwise afforded to any Party, shall be cumulative and
not alternative.
 
[Signature Pages Follow]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

 
COMPANY:
     
REMARK MEDIA, INC.
         
By:
/s/ Douglas Osrow  
Name:
Douglas Osrow
 
Title:
Chief Financial Officer
           

 
 
 

--------------------------------------------------------------------------------

 

 

 
SUBSCRIBER:
     
MGG SPECIALTY FINANCE FUND LP
         
By:
/s/ Kevin Griffin  
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and
   
Chief Investment Officer
   



 
 
 
Signature Page to Registration Rights Agreement
